Citation Nr: 9913188	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  95-11 581	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia

THE ISSUES

1.  Entitlement to service connection for residuals of 
lumbosacral surgery due to degenerative disc disease (DDD).  

2.  Entitlement to an increased rating for a lumbosacral 
strain, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active military service from July 1970 to May 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In 
December 1994, the RO denied the veteran's claim seeking an 
increased rating for service-connected lumbosacral strain, 
and in November 1997, the RO denied his claim for service 
connection for residuals of lumbosacral surgery due to 
degenerative disc disease.  


REMAND

It is contended that two inservice injuries caused not only 
the veteran's service-connected lumbosacral strain but also 
caused some damage to his lumbosacral disc which was not 
immediately detected, because appropriate studies were not 
done, but which led to greater disc disease and eventually 
his postservice diskectomy and foraminotomy at L4-5 and L5-S1 
during private hospitalization in 1994.  

The veteran testified that since service discharge he has had 
radicular symptoms into his lower extremities and has been 
employed in a civil service position at the Robbins Air Force 
Base (AFB).  A postservice December 1972 clinical note from 
the Robbins AFB reflects that the veteran had not received 
private medical treatment for low back pain but a VA office 
in Macon, Georgia was to arrange an appointment for the 
veteran to be examined at a VA facility in Atlanta, Georgia.  
If this was done, no such records are on file.  

In a 1974 application to reopen his claim for service 
connection for a lumbosacral strain the veteran reported 
having been treated for low back disability at the Robbins 
AFB in September 1973 and 1974 and that at the latter time he 
had had "pain in groin."  If so, this could be the earliest 
clinical evidence of radiculopathy; however, these records 
are not on file.  In this regard, on VA examination in 1976 
it was reported that the veteran had been employed as an 
"air cargo handler" at the Robbins AFB and had twice been 
sent home due to back trouble.  However, the veteran also 
testified that he had never had any postservice back injury 
(page 15 of the transcript of the October 1998 video 
conference). 

Additionally, George S. Stefanis, MD, reported in January 
1995 that the veteran had received some type of VA treatment 
apparently in the early or mid-1970's.  Dr. Stefanis opined 
that:

The type of injury that the patient had with the 
[inservice] fall landing on his back and buttocks 
could very easily have damaged the outer wall of the 
disc.  As time went by, the disc gradually herniated 
to where he had a huge herniation at L5-S1 centrally.  

I agree that this is a long time, from 1971 until 
1994, but the patient give a fairly consistent 
history of having pain in 1971 and again in 1976 when 
he was discharged from service and evaluated at the 
VA hospital.  Again, no testing was done at that 
time, and if a myelogram had been done at that time 
or an MRI if it were available, it could have showed 
that there was an early disc herniation.  

After a VA examination of the veteran's spine in June 1995, 
which found subjective paresthesia in the lower extremities 
in no clear-cut dermatomal pattern, the veteran underwent a 
further VA examination in June 1996 at which time he 
complained of radicular symptoms of weakness, tingling, and 
numbness. The diagnosis was a history of lumbosacral spine 
disk disease with history of diskectomy with weakness of the 
lower extremities secondary to radiculopathy of mild degree.  
An addendum to that examination report reflects that the 
examiner opined that:

[T]he injury which the patient had in 1971 probably 
has no connection with the herniated disc which 
occurred in 1993.  Most probably the patient has 
developed some degree of arthritis secondary to the 
injury in 1971, however it is difficult to imagine 
that the patient can develop herniated disc from the 
injury which happened in 1971, and hence my opinion 
is that the patient probably has developed herniated 
disc problem at a later date, probably prior to 1993.  

The claims on appeal are inextricably intertwined inasmuch as 
adjudication of either issue would have an impact upon the 
other.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  In 
light of the conflicting medical opinions, both of which 
could not have considered the earliest medical evidence of 
low back treatment, the clinical records from the veteran's 
employment at the Robbins AFB and VA records since his 
service discharge should be obtained.  Then further 
examination for the purpose of obtaining a definitive medical 
opinion as to the etiology of the lumbosacral disc disease 
should be conducted.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
low back disability.  This should include 
all records from his employment at the 
Robbins AFB and treatment in 1972 in 
Atlanta, Georgia, if any.  

With any necessary authorization from the 
veteran, the RO should attempt to obtain 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  

If private treatment records are 
requested but not obtained, the veteran 
and his representative should be provided 
with information concerning the negative 
results and afforded an opportunity to 
obtain these records.  38 C.F.R. 
§ 3.159(c) (1998).  


2.  The RO should schedule the veteran 
for examinations by a neurologist and an 
orthopedist for the purpose of 
determining the nature, cause, and 
etiology of the veteran's lumbosacral 
disc disease.  

The claims folder and a copy of this 
remand should be made available and 
reviewed by the examiner prior to the 
examination of the veteran.  

The examiners should be requested to 
respond to the following questions:

(a) Is it more likely than not that the 
veteran's lumbosacral disc disease is 
related to or caused by an inservice 
injury?  

(b) Is it more likely than not that any 
lumbosacral disc disease is related to or 
proximately due to or caused by the 
veteran's service-connected lumbosacral 
strain? 

(c) Is it more likely than not that 
lumbosacral disc disease was aggravated 
by the veteran's service-connected 
lumbosacral strain? 

All indicated tests and studies should be 
performed.  All findings should be 
reported.  The examiner should explain 
the rationale for any opinion and it 
would be helpful if the examiner would 
support his or her opinion with 
references to the medical records, 
clinical findings, or appropriate medical 
literature.

3.  If the veteran fails to report for VA 
examinations, the RO should inform him of 
the requirements of 38 C.F.R. § 3.655 
(1998), and give him an opportunity to 
explain any good cause he may have for 
missing the examinations. 

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

5.  Following completion of the above 
development, the RO should review the 
evidence and determine whether the 
veteran's claims may be granted.  

6.  If any determination remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 1991), which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons and 
bases for the decision reached.  

Thereafter, the appellant and his representative should be 
afforded the opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purpose of the REMAND is to further develop the record.  No 
action is required of the veteran until he receives further 
notice.

While this case is in remand status, the appellant and his 
representative are free to submit additional evidence and 
argument on the questions at issue.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998). 


